REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 10 and 14-26 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims. 

Specifically, the closest prior art includes:

Matsuda (US Patent Publication 2016/0227682 A1), teaches a system for manufacturing printed circuit boards and further teaches that each component of the board has associated member data which is used in the component mounting process [0056, 0059]. 

Maenishi, et al. (US Patent Publication 2004/0073322 A1), teaches a system for mounting circuit components on a printed circuit board and teaches using priorities assigned to specific components to determine which components to mount on the circuit board [0459, 0591]

Oyama (US Patent Publication 2016/030657 A1), teaches a board work system which optimizes a mounting order of components on a circuit board [Fig 7, 0053].

Yamamoto, et al. (US Patent Publication 2017/0287310 A1), teaches a system for optimizing the production of printed circuit boards by selecting specific machines to perform mounting operations and determining an order to mounting components [0037-0038].
Kobayashi, et al. (US Patent Publication 2017/0151673 A1), teaches another system for determining the priority for mounting components in a circuit board manufacturing process [Abstract].

However, none of the references taken individually or in combination teaches the combination of limitations found in the independent claims. Specifically the cited references do not teach to “set priorities to the multiple data corresponding to levels of performing precision of the work; and automatically switch among the multiple data that is referred to based on the priorities included: first using first data of the multiple data to which a first priority is set, the first priority corresponding to a highest level of performing precision, and when an error occurs in the work performed by the constituent element; automatically with the first data to second data of the multiple data to which a second priority is set and causing the constituent element to perform the work again while referring to the second data; and hold currently-referred-t member data of the multiple data in which the error was able to be eliminated for use in performing the work from then on”, when considered in view of the other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        11 January 2022